Citation Nr: 0314778	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  03-16 517	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for a low back disorder, 
currently rated 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osborne, Counsel




INTRODUCTION

The veteran had active military service from March 1945 to 
November 1946, July 1947 to July 1950 and from July 1950 to 
November 1965.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 2002 
rating decision by the RO which denied an increased rating 
for the service-connected low back disorder.


REMAND

On a May 2003 VA Form 9, the veteran indicated that he wanted 
a Video Conference Board hearing.  The RO must schedule the 
veteran for the videoconference Board hearing.  38 U.S.C.A. 
§ 7107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2002).  Accordingly, the case is remanded for 
the following action:

The RO should schedule a videoconference 
hearing for the veteran before a Veterans 
Law Judge of the Board of Veterans' 
Appeals at the local VA Regional Office.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this appeal.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




